Appeal from an order of the Family Court, Wyoming County (Ter*1583rence M. Parker, A.J.), entered July 17, 2014 in a proceeding pursuant to Family Court Act article 8. The order, among other things, directed respondent to refrain from harassing petitioner.
It is hereby ordered that the order so appealed from is unanimously reversed on the law without costs and the petition is dismissed.
Same memorandum as in Matter of Langdon v Langdon ([appeal No. 1] 137 AD3d 1580 [2016]).
Present—Whalen, P.J., Peradotto, Carni, Lindley and DeJoseph, JJ.